   

PJ-PMS Document 34 Filed 02/12/21 Pagelof1 Pageid#: 362

Guynn, Waddell, Carroll & Lockaby, P.C.

~ Attorneys at Law -

Jim H. Guynn Jr. Jeremy —. Carroll Christopher S. Dadak Mark C. Popovich
Susan A. Waddell Michael W.S. Lockaby Julian F. Harf

 

  
 

February 8, 2021 cL
ERK'S OFFICE U.S. DISTRICT
AT ABINGDON, VAT COURT
FILED
The Honorable James P. Jones FE
United States District Court B I 2 2021
Western District of Virginia, Abingdon Division JULIA C,
180 W. Main Street, Room 104 BY:

Abingdon, VA 24210

Re: Jerry L. Fields, Jr. v. Washington County Service Authority
USDC, Western District, Abingdon, Case No. 1:20cv1

Dear Judge Jones:

Pursuant to paragraph 4 of the Court’s Scheduling Order (ECF No. 10), please find
enclosed a paper copy of the Reply Brief in Support of Motion for Summary Judgment and
accompanying exhibits that were filed today on the ECF system by Defendant Washington
County Service Authority.

If you have any questions, please do not hesitate to contact me.

Very truly yours,

    

moa F, Harf
JFH/wrt

Enclosures

cc: Hilary K. Johnson, Esq. (via email) (w/o enclosures)

 

415 S. College Avenue, Salem, Virginia 24153 | 540.387.2320 | www.guynnwaddell.com
